Citation Nr: 0103220	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  96-34 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for defective vision.

2.  Whether reduction of the evaluation of the veteran's 
pilonidal cyst from 10 percent to noncompensable was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the North Little Rock, 
Arkansas Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for defective vision 
and reduced the evaluation for his pilonidal cyst from 10 
percent to noncompensable effective from November 1, 2000.  
The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in November 1996.  In January 
1998, the Board remanded this case to the RO to schedule a 
travel board hearing.  The veteran and his representative 
appeared before the undersigned Member of the Board at a 
Travel Board hearing at the RO in November 2000.  

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claim for 
an increased evaluation for his pilonidal cyst to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

The issue of service connection for defective vision will be 
considered in the Remand section which follows the Order 
section below.


FINDINGS OF FACT

1.  In a January 1997 rating decision, the veteran was 
awarded service connection for pilonidal cyst, rated as 10 
percent disabling from August 6, 1996.

2.  In an August 2000 rating decision, the RO formalized a 
proposed reduction in the rating for pilonidal cyst, from 10 
percent to noncompensable, effective from November 1, 2000, 
based, in part, on findings in March 1999 and February 2000 
VA examination reports.

3.  At the time of the March 1999 and February 2000 VA 
examinations, the veteran's pilonidal cyst did not reflect a 
reoccurrence of cyst or fistula, any drainage, or fecal 
incontinence requiring the wearing of absorbent pads that 
must be changed several times per day.

4.  Residual scarring was not shown to be tender and painful, 
ulcerated, or limiting any function.



CONCLUSION OF LAW

The reduction for pilonidal cyst to noncompensable was 
proper, and a restoration to a 10 percent disability rating 
is not warranted.  38 U.S.C.A. § 1155(West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-7); 38 
C.F.R. §§ 3.105, 4.1, 4.2, 4.10, 4.13, 4.114, 4.118, 
Diagnostic Codes 7332, 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's disagreement with a 
decision by the RO to reduce the rating assigned to his 
service-connected pilonidal cyst from 10 percent disabling to 
noncompensable.  The veteran contends that he experiences 
occasional fecal incontinence and occasional itching, 
burning, and draining.  In short, the veteran feels that it 
was improper to reduce his disability rating.  The veteran 
has not alleged that any records of probative value 
pertaining to his pilonidal cyst may be obtained, which have 
not already been requested by the VA or associated with his 
claims folder.  The Board accordingly finds that the duty to 
assist, as mandated by Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5102-7), has been satisfied.  
Furthermore, the Board finds that the RO satisfied the 
procedural requirements for rating reductions, set forth in 
38 C.F.R. § 3.105(e) and (h), regarding notice and an 
opportunity for a predetermination hearing.

According to the law, in order for the VA to reduce certain 
service-connected disability ratings which have continued for 
5 years or more at the same level, the requirements of 38 
C.F.R. § 3.344(a) and (b) must be satisfied.  38 C.F.R. 
§ 3.344(c).  The duration of a rating is measured from the 
effective date assigned that rating until the effective date 
of the actual reduction.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).  However, for disability ratings in effect 
for less than 5 years, as in the present case, the provisions 
of 38 C.F.R. § 3.344(a) and (b) are not applicable.

The Court held in Brown, that based on 38 C.F.R. § 4.13, in 
any rating reduction case, it must be ascertained, based upon 
a review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  See Brown, 
5 Vet. App. at 420-421.  Additionally, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Id., see 38 
C.F.R. §§ 4.2, 4.10. Furthermore, a claim as to whether a 
rating reduction was proper must be resolved in the veteran's 
favor unless the Board concludes that the preponderance of 
the evidence weighs against the claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990).  The Board cautions 
that a rating reduction case is not a rating increase case. 
See Brown, 5 Vet. App. at 420-421; Peyton v. Derwinski, 1 
Vet. App. 282, 286 (1991).

A review of the claims folder reveals that service connection 
for pilonidal cyst was granted in a January 1997 rating 
decision, and a 10 percent disability rating was assigned 
from August 1996.  That decision was based on evidence a 
December 1996 VA examination showing pilonidal cyst with 
recurrent drainage with the possibility of future pilonidal 
cystectomy.

The veteran was assigned a 10 percent rating for his 
pilonidal cyst pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7332, impairment of sphincter control of rectum and anus.  
Under Diagnostic Code 7332, a noncompensable evaluation is 
warranted for healed or slight impairment of sphincter 
control without leakage.  A 10 percent evaluation required 
constant slight or occasional moderate leakage.  A 30 percent 
evaluation is warranted for occasional involuntary bowel 
movements, necessitating wearing of a pad.  A 60 percent 
evaluation is assigned with extensive leakage and fairly 
frequent involuntary bowel movements.  A 100 percent 
evaluation requires complete loss of sphincter control.  38 
C.F.R. § 4.114, Diagnostic Code 7332 (2000).

Superficial scars that are poorly nourished with repeated 
ulceration will be rated 10 percent disabling.  Scars that 
are tender and painful on objective demonstration will be 
rated 10 percent disabled.  Other scars will be rated on the 
limitation of function of the part effected.  38 C.F.R. 
§ 4.118 Diagnostic Codes 7803, 7804, 7805 (2000).  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for compensable 
evaluation are not met.  38 C.F.R. § 4.31.

VA regulations provide that any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e), which provide that 
the veteran is to be notified of the contemplated action 
(reduction or discontinuance) and given detailed reasons 
therefore, is to be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level, and is informed that he 
may request a predetermination hearing, provided that the 
request is received by the VA within 30 days from the date of 
the notice.  

In this case, the RO proposed, in March 2000, to reduce the 
schedular rating for the veteran's postoperative pilonidal 
cyst from 10 percent to noncompensable.  The appellant was 
notified of this proposed reduction on April 1, 2000; he was 
also notified that he had 30 days to request a hearing and 60 
days to submit additional evidence.  On June 9, 2000, he 
submitted private medical evidence to support a claim for 
continued level of benefits.  In August 2000, the RO reviewed 
the evidence and reduced the disability evaluation for the 
veteran's postoperative pilonidal cyst from 10 percent to 
noncompensable, to take effect on November 1, 2000.  The 
veteran was notified of this reduction by letter dated August 
10, 2000. Accordingly, making the reduction effective from 
November 1, 2000 was proper under the regulation.  In this 
case, then, the RO applied the regulations regarding the 
procedure for reductions in ratings properly.  The question 
that remains is whether the evidence on which the reduction 
was based supported the reduction.

An August 1998 private medical record showed that the veteran 
complained of anal itching and burning, but had noted no 
recurrent problems including drainage from pilonidal cyst.  
On examination, there was a well-healed incision in the 
pilonidal area consistent with previous surgery.  The 
physician noted that there were no fissures, fistulas, or 
skin tags or real excoriation of the area.  A September 1998 
VA medical record showed complaints of rectal urgency most of 
the time in the past 
6 months and evaluation revealed slightly irritated 
perirectal skin.  

At a March 1999 VA examination, the veteran reported that he 
had a history of pilonidal cysts, he had a pilonidal 
cystectomy approximately 2 years ago, and that he had had no 
recurrence.  He complained of having 5 to 6 loose or watery 
stools per day with rare appearance of blood, some perianal 
burning, and passing of stool with flatus.  He stated that on 
rare occasions he has worn a pad.  On evaluation, a well-
healed linear scar from his pilonidal cystectomy was noted.  
There were no dimples, sinuses, drainage, or induration.  
There were no internal or external hemorrhoids and his 
sphincter tone was normal.  There were no rectal masses and 
there was no soilage on his clothes or gluteal cleft.  The 
impression was postoperative status multiple procedures for 
pilonidal cyst, apparently clear at this time.  The examiner 
noted that there was no evidence that the veteran had any 
impairment of his rectal sphincter and that it was his 
opinion that a pilonidal cystectomy or treatment of pilonidal 
cyst should not have any interference with the anal 
sphincter.

At a February 2000 VA examination, the veteran's history of 
multiple pilonidal cystectomies was noted.  He reported no 
further drainage since pilonidal cystectomy approximately 3 
years ago.  He reported 3 to 4 bowel movements per day.  He 
stated that he would occasionally loose small amounts of 
stool when urinating or with flatus, but that he did not wear 
any sort of pad in his clothes.  His weight was stable.  On 
evaluation, a well-healed 3-1/2 inch vertical scar consistent 
with his pilonidal cyst surgery was noted.  There was no 
evidence of recurrent fistula or cyst formation and no 
induration.  The rectal examination revealed normal sphincter 
tone without evidence of masses or soilage.  The impression 
was postoperative status multiple procedures, pilonidal 
cystectomy.  The examiner opined that fecal incontinence, if 
present, would not be caused by pilonidal cyst surgery.   

In light of the foregoing examinations, by rating decision 
dated in March 2000, the RO proposed to reduce the veteran's 
disability rating from 10 percent to noncompensable.  In June 
2000, the veteran disagreed with that proposal by submitting 
copies of private medical records from April to May 2000.  An 
April 2000 private medical examination showed no recurrence 
of pilonidal cyst.  A very minimal fissure was noted which 
was attributed to thinning of the skin.  An internal inflamed 
hemorrhoid was found.  A May 2000 evaluation found that his 
sphincter was a little bit weak, but rectal examination was 
normal.  The assessment included rectal bleeding, anorectal 
discomfort, and history of pilonidal cyst.  A May 2000 
colonoscopy revealed several polyps in separate areas of the 
colon as well as hemorrhoids.    

In November 2000, the veteran testified at a hearing before 
the undersigned Member of the Board.  The veteran testified 
that he did not have the same symptoms, such as leakage and 
bleeding that he had previously with the cyst.  He stated 
that he had submitted his records from his private 
physicians.  He also testified that he experienced occasional 
incontinence and that his doctor told him that this due to 
his cyst surgery.

The Board has reviewed the veteran's entire medical history 
with respect to his postoperative pilonidal cyst.  The Board 
finds that the above-cited examinations appear to have been 
full and complete.  The Board also finds that the August 2000 
decision to reduce the veteran's disability rating was 
consistent with the medical evidence of record, and the 
applicable regulations as outlined above.

Significantly, the Board reiterates that 38 C.F.R. § 4.114, 
Diagnostic Code 7332, under which the veteran was originally 
assigned a 10 percent rating required constant slight or 
occasional moderate leakage due to impairment of the 
sphincter.  At both the March 1999 and February 2000 VA 
examinations, the veteran's sphincter tone was normal, and 
there was no medical evidence that the veteran had a 
reoccurrence of pilonidal cyst.  Additionally, an April 2000 
private medical examination showed no recurrence of pilonidal 
cyst.  Moreover, while the veteran complained of occasional 
soilage or leakage of stool, none was found on VA 
examinations and the VA examiners opined that any fecal 
incontinence and/or sphincter control was not due to his 
pilonidal cystectomy.  A medical opinion stating otherwise is 
not of record.  Thus, the Board finds that it was proper to 
reduce the evaluation to noncompensable for postoperative 
pilonidal cyst. 

The Board has also considered the provisions related to 
residual scarring.  No findings are reported that would 
suggest a compensable rating for the cyst residuals.  There 
is no evidence of tender and painful scarring, ulcerated 
scarring, and there is no showing of limitation of function 
of the part affected shown.  Thus, there is no basis for an 
increased (compensable) rating under these provisions.  
38 C.F.R. §§ 4.7, 4.31.

In short, the Board finds that the reduction in the 
disability rating assigned for pilonidal cyst, from 10 
percent to noncompensable, was proper, and the appeal is 
denied.  Further, as noted, there is no basis for assignment 
of a compensable rating.


ORDER

As the reduction in the evaluation for the veteran's 
pilonidal cyst from 10 percent disabling to noncompensable 
was proper, the appeal is denied.  There is no basis to 
assign a compensable rating.


REMAND

The Board notes that at entrance to service the veteran's 
distant visual acuity was 20/50 in both eyes and decreased 
vision was diagnosed.  At separation, his distant visual 
acuity was 20/80 in both eyes and decreased vision was again 
diagnosed.  It was noted that the decreased vision was most 
likely psychosomatic.  Private medical records from 1988 to 
1994 show visual acuity ranging from 20/80 to 20/100.  At a 
July 1996 VA examination, the examiner stated that the 
clinical exam appeared normal but he could not rule out a 
pattern of dystrophy of the macula as the cause of decreased 
vision in the eyes.  He indicated special testing was 
required to rule this out.  The claims file contains no other 
VA or private medical eye evaluations.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist 
to include obtaining examinations.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded VA 
examination to determine the nature and 
etiology of the veteran's decreased 
distance vision in both eyes.  All 
special studies and tests should be 
performed.  After examining the veteran 
and reviewing the veteran's claims folder 
to include the veteran's service records 
and all medical reports and opinions, the 
examiner should opine the nature of the 
veteran's vision disorder; whether it is 
as likely as not that changes of the 
veteran's defective vision during service 
were due to the natural progression of 
the disease; or whether it is as likely 
as not that changes of the veteran's 
defective vision during service were due 
to aggravation during service.  The VA 
examiner should provide reasons and bases 
for this opinion.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

